                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

BRENDA SUE COOPER                              *
                                               *
              Plaintiff,                       *
v.                                             *            No. 3:09-cv-00119-JJV
                                               *
ANDREW SAUL1, Commissioner,                    *
Social Security Administration,                *
                                               *
              Defendant.                       *

                                 ORDER AND JUDGMENT

       Before the Court is Plaintiff’s Motion to Dismiss.   (Doc. No. 11.)   Plaintiff states, “The

remand proceedings have now been concluded and on October 1, 2019, the Commissioner

awarded SSI benefits to the plaintiff [ ]. Therefore, plaintiff moves that this court now dismiss

the civil action, and enter judgment in favor of the plaintiff so that plaintiff may file her

application for fees under the Equal Access to Justice Act.” Id. For good cause shown

Plaintiff’s Motion is GRANTED and this matter is dismissed.

       SO ORDERED this 20th day of November 2019.

                                                    ____________________________________
                                                    JOE J. VOLPE
                                                    UNITED STATES MAGISTRATE JUDGE




1
 Andrew Saul was sworn in as Commissioner of the Social Security Administration on June 17,
2019, replacing Nancy Berryhill. He has therefore been substituted as the defendant in this case
pursuant to Federal Rule of Civil Procedure 25(d)(1).
